DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication(s) received on 08/31/2021. Claims 21- 39 are pending herein. Claims 21, 27, & 33 are in independent form.

Specification
This application makes reference to or appears to claim subject matter disclosed in Application No. 15/834037 filed 12/06/2017. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78 ... if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
Except for benefit claims to the prior application in a continued prosecution application (CPA), benefit claims under 35 U.S.C. 120, 121, 365(c), and 386(c)  must identify the prior application by application number, by international application number and international filing date, or by international registration number and international filing date under 37 CFR 1.1023, and indicate the relationship between the applications. See 37 CFR 1.78. The relationship between the applications is whether the instant application is a continuation, divisional, or continuation-in-part of the prior nonprovisional application. For international design applications, the required reference can identify the nonprovisional application number instead of the international registration number and filing date under 37 CFR 1.1023  once the international design application becomes a nonprovisional application. Identifying the prior international design application by the nonprovisional application number is preferable to the Office.
Where the reference to a prior nonprovisional application appears in the specification of an application as permitted for applications filed before September 16, 2012, an example of a proper benefit claim is "this application is a continuation of prior Application No. ---, filed ---." A benefit claim that merely states that "this application claims the benefit of Application No. ---, filed ---" does not comply with 35 U.S.C. 120  and 37 CFR 1.78, since the relationship between the applications is not stated. In addition, a benefit claim that merely states that "this application is a continuing application of Application No. ---, filed ---" does not comply with 35 U.S.C. 120  and 37 CFR 1.78  since the proper relationship, which includes the type of continuing (i.e., continuation, divisional, or continuation-in-part) application, is not stated. See MPEP 211.02.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I) Claims 21- 26 & 38- 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 8 of U.S. Patent No. US 11131973 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent anticipate the claims of the instant application as set forth below.
Instant Application: 17462409
Parent Patent: US 11131973 
Remarks
Claim 1, A method for remotely controlling an external device, comprising:
Claim 1, A method for remotely controlling an external device, comprising:
Same preamble
storing a plurality of device profiles, wherein each device profile includes connection data, one or more control commands, and at least one associated image;
storing, in a computing device, a plurality of device profiles, wherein each device profile includes connection data, one or more control commands, and at least one associated image
anticipated
receiving a live rendering of a physical environment, the live rendering including at least one registered image and at least one unregistered image; 
receiving, by an imaging device interfaced with the computing device, a live rendering of a physical environment, the live rendering including at least one registered image and at least one unregistered image
anticipated
detecting the registered image in the live rendering of the physical environment;
detecting, by the computing device, the registered image in the live rendering of the physical environment
anticipated
identifying a specific device profile of the plurality of device profiles where the at least one associated image includes the detected registered image; establishing a communication channel with the external device using the connection data included in the identified specific device profile
identifying, in the computing device, a specific device profile of the plurality of device profiles where the at least one associated image includes the detected registered image; 
anticipated
establishing a communication channel with the external device using the connection data included in the identified specific device profile
establishing, by the computing device, a communication channel with the external device using the connection data included in the identified specific device profile; 
anticipated
receiving, a user instruction associated with at least one of the one or more control commands included in the identified specific device profile, wherein the user instruction is one of a voice instruction and a gesture instruction;
receiving, in the computing device, via one of a microphone, a camera, and an accelerometer interfaced with the computing device, a user instruction associated with at least one of the one or more control commands included in the identified specific device profile, wherein the user instruction is one of a voice instruction input via the microphone, 
anticipated
and after receiving the user instruction, transmitting to the external device, using the established communication channel, the at least one of the one or more control commands for controlling the external device
and after receiving the user instruction, electronically transmitting to the external device, by the computing device, using the established communication channel, the at least one of the one or more control commands for controlling the external device
anticipated
wherein the method further comprises selecting the at least one unregistered image in the live rendering for initiating a registration process, the registration process associating the at least one unregistered image with the external device by associating the at least one unregistered image with the specific device profile and the at least one associated image for the external device.
wherein the method further comprises selecting the at least one unregistered image in the live rendering for initiating a registration process, the registration process associating the at least one unregistered image with the external device by associating the at least one unregistered image with the specific device profile and the at least one associated image for the external device
anticipated


Therefore, as to claim 21, the claim 1 of the parent’patent’973 clearly anticipates the claim 21 of the instant application.
As to claims 22- 24, the claim 2- 6 of the parent patent’973 clearly anticipate (respectively) the claims 22- 24 of the instant application.
As to claims 38- 39, the claim 7-8 of the parent patent’973 clearly anticipate (respectively) the claims 38-39 of the instant application.


II) I) Claims 27-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. US 11131973 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent anticipate the claims of the instant application as set forth below.
Instant Application: 17462409
Parent Patent: US 11131973 
Remarks
27. A system for remotely controlling an external device, comprising:
9. A system for remotely controlling an external device, comprising:
Same preamble
a device database configured to store a plurality of device profiles, wherein each device profile includes connection data, one or more control commands, and at least one associated image;
a device database of a computing device configured to store a plurality of device profiles, wherein each device profile includes connection data, one or more control commands, and at least one associated image
anticipated
an imaging device configured to receive a live rendering of a physical environment,
the live rendering including at least one registered image and at least one unregistered image;
an imaging device interfaced with the computing device configured to receive a live rendering of a physical environment, the live rendering including at least one registered image and at least one unregistered image;
anticipated
a detection module configured to detect the registered image in the live rendering of the physical environment
a detection module of the computing device configured to detect the registered image in the live rendering of the physical environment;
anticipated
a querying module configured to execute a query on the device database to identify a
specific device profile of the plurality of device profiles where the at least one associated
image includes the detected registered image;
a querying module of the computing device configured to execute a query on the device database to identify a specific device profile of the plurality of device profiles where the at least one associated image includes the detected registered image;
anticipated
communications interface configured to establish a communication channel with the
external device using the connection data included in the identified specific device profile;
a communications interface of the computing device configured to establish a communication channel with the external device using the connection data included in the identified specific device profile;
anticipated
an input interface configured to receive a user instruction associated with at least one
of the one or more control commands included in the identified specific device profile,
wherein the user instruction is one of a voice instruction and a gesture instruction; and
an input interface of the computing device, comprising one of a microphone, a camera, and an accelerometer, the input interface configured to receive a user instruction associated with at least one of the one or more control commands included in the identified specific device profile, wherein the user instruction is one of a voice instruction input via the microphone, and a gesture instruction input via the camera or the accelerometer; and
anticipated
a transmitting device configured to transmit, after receipt of the user instruction, the at
least one of the one or more control commands included in the identified specific device
profile to the external device using the established communication channel for controlling the
external device
a transmitting device of the computing device configured to electronically transmit, after receipt of the user instruction, the at least one of the one or more control commands included in the identified specific device profile to the external device using the established communication channel for controlling the external device,
anticipated
wherein the input interface is further configured to receive an instructions for selecting
the at least one unregistered image in the live rendering for initiating a registration process, the
registration process associating the at least one unregistered image with the external device by
associating the at least one unregistered image with the specific device profile and the at least one associated image for the external device.
wherein the input interface is further configured to receive an instructions for selecting the at least one unregistered image in the live rendering for initiating a registration process, the registration process associating the at least one unregistered image with the external device by associating the at least one unregistered image with the specific device profile and the at least one associated image for the external device.
anticipated


Therefore, as to claim 27, the claim 9 of the parent’patent’973 clearly anticipates the claim 27 of the instant application.

As to claims 28-32, the claim 7-8 of the parent patent’973 clearly anticipate (respectively) the claims 10-14 of the instant application.

III) Claims 33-37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15- 19 of U.S. Patent No. US 11131973 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent anticipate the claims of the instant application as set forth below.

Instant Application: 17462409
Parent Patent: US 11131973 
Remarks
33. non-transitory computer readable media having instructions operable to cause one or more processors to perform the operations comprising:
15. A non-transitory computer readable media having instructions operable to cause one or more processors to perform the operations comprising:
Same preamble
storing a plurality of device profiles, wherein each device profile includes connection
data, one or more control commands, and at least one associated image;
storing, in a computing device, a plurality of device profiles, wherein each device profile includes connection data, one or more control commands, and at least one associated image;
anticipated
receiving a live rendering of a physical environment, the live rendering including at least one registered image and at least one unregistered image;
receiving, by an imaging device interfaced with the computing device, a live rendering of a physical environment, the live rendering including at least one registered image and at least one unregistered image; 
anticipated
detecting the registered image in the live rendering of the physical environment;
detecting, by the computing device, the registered image in the live rendering of the physical environment;
anticipated
identifying a specific device profile of the plurality of device profiles where the at least
one associated image includes the detected registered image;
identifying, in the computing device, a specific device profile of the plurality of device profiles where the at least one associated image includes the detected registered image;
anticipated
establishing a communication channel with an external device using the connection
data included in the identified specific device profile;
establishing, by the computing device, a communication channel with an external device using the connection data included in the identified specific device profile; 
anticipated
receiving a user instruction associated with at least one of the one or more control commands included in the identified specific device profile, wherein the user instruction is
one of a voice instruction input and a gesture instruction; and
receiving, in the computing device, via one of a microphone, a camera, and an accelerometer interfaced with the computing device, a user instruction associated with at least one of the one or more control commands included in the identified specific device profile, wherein the user instruction is one of a voice instruction input via the microphone, and a gesture instruction input via the camera or the accelerometer; and
anticipated
after receiving the user instruction, electronically transmitting to the external device, using the established communication channel, the at least one of the one or more control commands for controlling the external device,
after receiving the user instruction, electronically transmitting to the external device, by the computing device, using the established communication channel, the at least one of the one or more control commands for controlling the external device,
anticipated
wherein the non-transitory computer readable media causes the one more processors to be
further execute the operation of selecting the at least one unregistered image in the live rendering for initiating a registration process, the registration process associating the at least one unregistered image with the external device by associating the at least one unregistered image with the specific device profile and the at least one associated image for the external device.
wherein the non-transitory computer readable media causes the one more processors to be further execute the operation of selecting the at least one unregistered image in the live rendering for initiating a registration process, the registration process associating the at least one unregistered image with the external device by associating the at least one unregistered image with the specific device profile and the at least one associated image for the external device.
anticipated


Therefore, as to claim 33, the claim 15 of the parent’patent’973 clearly anticipates the claim 33 of the instant application.

As to claims 34-37, the claim 16-19 of the parent patent’973 clearly anticipate (respectively) the claims 34-37 of the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 27- 32:
“detection module”: described as item element 224 in fig. 2
“querying module”: described as item element 222 in fig. 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35- 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 35- 37, the claim 35 is drafted as being depended on claim 36, the claim 36 as being depended on claim 37, the claim 37 as being depended on claim 35. However, none of these claims depend on the independent claim 33, so all claims 35-36 are hanging/circular claims without clearly showing how these claims should depend each other. Hence, the scope of the claims 35- 37 is indefinite.
For the examining purpose, claim 35 is interpreted as being depend on claim 35.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Lee et al. (US 20170185276 A1, cited in IDS 08/31/2021 and parent application 15/834037) teaches a system and method to recognize images captured via a live rendering and allowing user to select the recognized image to control selected external devices ([0106-0108, 0177, 0341, 0527- 0528]). Thus, Lee teaches all features of the claim 21 except “selecting the at least one unregistered image in the live rendering for initiating a registration process, the registration process associating the at least one unregistered image with the external device by associating the at least one unregistered image with the specific device profile and the at least one associated image for the external device.”
2) Jeon et al. (US 20170134553, cited in IDS 08/31/2021 and parent application 15/834037) teaches a system and method to receive a live rendering of a physical environment with registered image and unregistered image, and selecting the at least one unregistered image in the live rendering for initiating a registration process, the registration process associating the at least one unregistered image with a new IOT device by associating the at least one unregistered image with the specific device profile and the at least one associated image for the new IOT device ([0267- 0270]). Thus, Jeon teaches registering the unregistered image to control the newly identified IOT device. However, Jeon fails to teach using the unregistered image to control already registered device that can be controlled with registered image.
3) Ann et al. (US 20170287321 A1) teaches a system and method for allowing a user to intuitively operating/controlling pluralities of household appliances (e.g., fans, TVs) using a mobile device [“apparatus 100”] to capture a live rendering [item 220 in fig. 3] and using the respective marks [“identification marker”] placed in each household appliance to recognize and select ([0006, 0057, 0086], Figs. 3, 5, 13). Ann further teaches if an unregistered/unrecognized image [“cannot recognize the identification ”] is captured, its control system enters into a manual editing mode to register the unknown image ([0143-0145]). However, Ann also does not teach associating this known image to the already registered external device with another registered image. Ann does not teach using both the registered image and unregistered image to control the same “external device”.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115